Bussell, C. J.,
specially concurring. I am in full accord with the result reached by the majority of the court and the judgment rendered. However, I do not reach my conclusion in the case in the same way as my colleagues, and for that reason I can not concur in the language used in the first division. I do not base my judgment upon the verdict, and I do not take into consideration at all the motion for a new trial. It appears from the record in this case that Mrs. Attaway objected to the $1846.38 being included in the decree, and excepted pendente lite to the inclusion in the decree of that finding against her. In the bill of exceptions error is properly assigned upon the exceptions pendente lite. A review of the evidence, several times repeated, satisfies me that, as contended in Mrs. Attaway’s exception to the decree as to this point, there was not one scintilla of evidence adduced in the trial which would have authorized the jury to find the sum of $1846 or any other amount upon the account. As the judge had for that reason erred in submitting the question as to this account to the jury at all, the exception to the decree presented by the exception pendente lite was a proper method of reaching the point, and this preceded the motion for a new trial. The exception presented upon the bill of exceptions as to this point properly should be considered before any consideration of the motion for a new trial or any of its grounds. Upon a review of the exception pendente lite I am of the opinion that it should be sustained, and that therefore there is no necessity of considering this ground of the motion for a new trial for a second time, for the reason that while the motion for a new trial could only raise the point that there was no evidence upon that point to support the verdict, and this necessarily would result in a new trial, whereas, had the judge correctly ruled upon the objection to the decree which the lower court overruled, this ground of the motion for a new trial would have been, as it is in my opinion *994now, absolutely unnecessary and nugatory, and thereby the necessity for a new trial upon this one point with consequent expense and delay would have been avoided. No injury results to Mrs. Attaway as movant in the motion for a new trial, because she receives here all that she could accomplish if a new trial had been granted her, — relief from this item adjudged against her without a particle of evidence to support the finding; and the respondent, Mr. Skinner, could not justly complain, since he did not ask a new trial upon this ground. If he had, and his motion had been based upon the ground that he should have a new trial because he omitted in the former trial to prove the account through forgetfulness or oversight, there is not a court in Christendom which would grant the motion unless it appeared that his failure to establish this item of his cross-action was due to fraud or providential cause.